

SEPARATION AGREEMENT AND RELEASE
 
This Agreement, dated as of August 11, 2014 (“Effective Date”), is between
Steven E. Reed ("Reed") and MVP REIT, Inc., a Maryland corporation (“REIT”), MVP
Realty Advisors, LLC, a Nevada limited-liability company (“Advisors”) and MVP
American Securities, LLC, a Nevada limited liability company (“MVPAMS”)(REIT,
Advisors and MVPAMS are collectively referred to herein as “MVP Entities” and
individually as an “MVP Entity”). Reed and MVP Entities are collectively
referred to herein as the “Parties.”
 
RECITALS
 
Reed is currently employed by each of the MVP Entities pursuant to that certain
Letter Agreement accepted by Reed the 22nd day of April, 2014 (the “Engagement
Letter”).  The Parties have mutually determined it is in their collective best
interests for Reed’s employment to be terminated.
 
Reed and the MVP Entities desire to resolve all potential claims related to his
employment and the termination thereof, and thereby avoid the expense and
uncertainty of litigation.
 
AGREEMENT AND RELEASE
 
ACCORDINGLY, the parties agree as follows:
 
1. Settlement Terms and Sum. The MVP Entities shall pay Reed the collective sum
of $50,000 (“Settlement Sum”), less the amount of the health insurance for the
two (2) months applicable to Reed’s family.  The Settlement Sum shall be payable
Twenty-Five Thousand Dollars ($25,000.00) seven (7) days after the signing of
this Agreement by Reed and the remaining Twenty-Five Thousand Dollars
($25,000.00) on September 15, 2014. Reed agrees to be solely responsible for any
taxes relating to the Settlement Sum and to defend, indemnify and hold the MVP
Entities harmless from and against any claims, liabilities or penalties related
to any taxes on the Settlement Sum. In addition to the Settlement Sum, Advisors
will pay for the health insurance for Reed but not for his family for a period
of two (2) months from the Effective Date.  The Settlement Sum is in full
settlement of all amounts otherwise due to Reed.
 
2. Last Day of Employment.  Reed’s last day of employment shall be July 31,
2014.
 
3. Affirmations and Release Relating to Wages.   As of the Last Day of
Employment, Reed affirms and agrees that Reed has been paid all leave (paid or
unpaid), compensation, wages, bonuses and/or commissions to which Reed is
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses
and/or commissions are due to Reed, except (i) as provided in this Agreement,
and (ii) for those outstanding business expense reimbursements due to Reed by
MVP Entities in the amount of Five Thousand  Dollars ($$5,000.00.00) which shall
be paid  to Reed by August 15, 2014.  The MVP Entities agree they have no, and
shall not make any, claim or institute any legal action for the return or
reimbursement of any monetary compensation paid to Reed by the MVP Entities
through Reed’s Last Day of Employment.  MVP Entities hereby release and
discharge Reed from all claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind arising from or related to such
monetary compensation paid to Reed.
 
4. Release.  Reed, and his representatives, heirs, successors, and assigns do
hereby completely release and forever discharge the MVP Entities, any Affiliate
of the MVP Entities, and its and their present and former shareholders,
officers, directors, agents, employees, attorneys, successors, and assigns
(collectively, “Released Parties”) from all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, mature or un-matured, which Reed may have now or in the future
arising from any act or omission or condition occurring on or prior to the
Effective Date (including, without limitation, the future effects of such acts,
omissions, or conditions), arising from or in any way related to his employment
by the MVP Entities, whether based on tort, contract (express or implied), or
any federal, state, or local law, statute, or regulation, including, without
limitation, any claims which could have been raised relating to Reed’s
termination (collectively, the “Released Claims”).  By way of example and not in
limitation of the foregoing, Released Claims shall include any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act and the Americans with Disabilities Act, as well as any claims
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability.  Released Claims shall
also include, but not be limited to, claims for severance pay, bonuses, sick
leave, vacation pay, life or health insurance, or any other fringe benefit,
including without limitation those benefits set forth in Section 3(b), Section
3(c) and Section 5 of the Engagement Letter.  Reed likewise releases the
Released Parties from any and all obligations for attorneys’ fees incurred in
regard to the above claims, or otherwise.  Notwithstanding the foregoing,
Released Claims shall not include any claims based on obligations created by or
reaffirmed in this Agreement.
 
5. Application to Unknown Claims.  The parties understand and agree that the
Released Claims include not only claims presently known to Reed, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
Section 4.  Reed understands that he may hereafter discover facts different from
what he now believes to be true, which if known, could have materially affected
this Agreement, but he nevertheless waives any claims or rights based on
different or additional facts.  Reed knowingly and voluntarily waives any and
all rights or benefits that he may now have, or in the future may have, under
the terms of any statute or rule applicable in the State of California, the
State of Nevada or elsewhere, which limits the scope of a general release to
known claims.
 
Without limiting the foregoing, Reed hereby confirms that he waives any rights
he might have under Section 1542 of the California Civil Code (or any comparable
statute in any other state) which provides:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
6. Age Discrimination Claims.  Reed understands and agrees that by entering into
this Agreement, (i) he is waiving any rights or claims he might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act; (ii) he has received consideration beyond that to which he was
previously entitled; (iii) he has been advised to consult with an attorney
before signing this Agreement; and (iv) he has been offered the opportunity to
evaluate the terms of this Agreement for not less than twenty-one (21) days
prior to his execution of the Agreement.  Reed may revoke this Agreement (by
written notice to the Firm) for a period of seven (7) days after his execution
of the Agreement, and it shall become enforceable only upon the expiration of
this revocation period without prior revocation by Reed.
 
7. Covenant Not to Sue.  The parties intend for this release to be enforced to
the fullest extent permitted by law.  Reed waives his right to file any charge
or complaint arising out of his employment with or separation from the Company
before any federal, state, or local court or any state or local administrative
agency, except where such waivers are prohibited by law, provided, however, that
he hereby waives any right to receive any monetary award resulting from such a
charge or investigation.
 
6.  Return of Company Property.  Reed agrees to promptly deliver to the
applicable MVP Entity all company property including the iPad and laptop
computer provided for Reed’s use by the MVP Entities along with any computer
table, computer hardware or software, keys, books, records, credit cards, cell
phones and any other tangible property which has come into his possession or
control during the term of his employment, save and except for Reed’s records of
his payroll and employment-related tax documents.
 
7. Termination of Rights.  Reed acknowledges and agrees that upon execution
hereof, he no longer has a claim to any portion of the Management Percentage set
forth in Section 5 of the Engagement Letter.  Furthermore, Reed has no right,
claim, title or interest in or to any portion of the Bonus Compensation or
Performance Bonus set forth in Section 3(b) and Section 3(c) of the Engagement
Letter, and did not any time possess a right, claim, title or interest therein
as Reed had not as of the Effective Date earned Bonus Compensation or a
Performance Bonus.
 
8. Non-Disparagement.  Reed agrees not to disparage the Firm or any of its
officers or employees.  The MVP Entities agree not to disparage Reed.  Nothing
herein shall be deemed to limit the obligations of Reed and the MVP Entities to
provide truthful information in response to any legal or regulatory inquiry or
in any form required to be filed with any court or regulatory authority.  In the
event any of the Parties are asked about Reed’s employment the Parties agree to
state that dates that Reed was employed and that the Parties have agreed to
mutually terminate Reed’s employment.
 
9. Confidentiality.  Except as required to enforce the terms of this Agreement
or as required to be disclosed pursuant to law, the parties agree that the terms
of this Agreement shall not be communicated to any person except the respective
parties’ counsel, tax advisors, any taxing authorities, or accountants, unless
compelled by law or court order.  Except as expressly provided in the preceding
sentence, neither party hereto shall make any statement or provide any
information to any person or entity with regard to this Agreement or the subject
matter hereof, including, without limitation, any credit agency or taxing
authority.  Prior to any such compelled disclosure, the requestee shall give the
other party hereto reasonable advance notice of any such disclosure and shall
cooperate with any party in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of such disclosure.  In
addition, Reed agrees that the terms and conditions set forth in Sections 6 and
7 of the Engagement Letter are hereby incorporated by this reference and shall
survive the termination of Reed’s employment with the MVP Entities. The Parties
shall mutually agree on the language contained in the REIT’s 8k and MVPAMS shall
provide on Reed’s U-5 that his termination was voluntary.
 
10. Integration.  The parties understand and agree that the preceding Sections
recite the sole consideration for this Agreement; that no representation or
promise has been made by the MVP Entities, its representatives or any other
Released Party on any subject whatsoever, except as expressly set forth in this
Agreement; and that all agreements and understandings between the parties
relating to Reed’s separation from the MVP Entities are embodied and expressed
in this Agreement.  This Agreement shall supersede all prior or contemporaneous
agreements and understandings among Reed, the MVP Entities and any other
Released Party, whether written or oral, express or implied, with respect to any
employment-related agreement or benefit plan, except to the extent that the
provisions of any such agreement or plan have been expressly referred to in this
Agreement as having continued effect.
 
11. Amendments; Waivers.  This Agreement may not be amended except by an
instrument in writing, signed by each of the parties.  No failure to exercise
and no delay in exercising any right, remedy, or power under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
 
12. Assignment; Successors and Assigns.  Reed agrees that he will not assign,
sell, transfer, delegate, or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement.  Any such purported assignment, transfer, or delegation shall be null
and void.  Reed represents that he has not previously assigned or transferred
any claims or rights released by him pursuant to this Agreement.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, successors, attorneys, and permitted
assigns.  This Agreement shall also inure to the benefit of any Released
Party.  This Agreement shall not benefit any other person or entity except as
specifically enumerated in this Agreement.
 
13. Severability.  If any provision of this Agreement, or its application to any
person, place, or circumstance, is held by an arbitrator or a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
enforced to the greatest extent permitted by law, and the remainder of this
Agreement and such provision as applied to other persons, places, and
circumstances shall remain in full force and effect.
 
14. Attorneys’ Fees.  In any legal action, arbitration, or other proceeding
brought to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs.
 
15. Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada without giving effect to the
principle of conflicts of laws of any jurisdiction. Venue for any action will be
in the state courts located in Clark County, Nevada.
 
16. Interpretation.  This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party.  By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement.  Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.
 
17. Representation by Counsel.  The parties acknowledge that (i) they have had
the opportunity to consult legal counsel in regard to this Agreement; (ii) they
have read and understand the Agreement and they are fully aware of its legal
effect; and (iii) they are entering into this Agreement freely and voluntarily,
and based on each party’s own judgment and not on any representations or
promises made by the other party, other than those contained in this Agreement.
 
The parties have duly executed this Agreement as of the date first written
above.

 
 
 
 
Steven E. Reed
 
MVP REIT, Inc., a Maryland
corporation
 
 
By:___________________________
Name: ________________________
Its: ___________________________
 
MVP Realty Advisors, LLC, a Nevada
limited liability company
 
By:___________________________
Name: ________________________
Its: ___________________________
 



MVP American Securities, LLC, a Nevada
limited liability company


By:___________________________
Name: ________________________
Its: ___________________________
